IN THE SUPREME COURT OF THE STATE OF IDAHO
                                Docket No. 47482



STATE OF IDAHO, DEPARTMENT OF )
FINANCE, SECURITIES BUREAU,         )
                                    )
   Plaintiff-Respondent,            )              Boise, August 2020 Term
                                    )
v.                                  )              Filed: October 6, 2020
                                    )
SEAN ZARINEGAR,                     )              Melanie Gagnepain, Clerk
                                    )
   Defendant-Appellant,             )
                                    )
And                                 )
                                    )
PERFORMANCE REALTY                  )
MANAGEMENT, LLC,                    )
                                    )
   Defendant                        )
____________________________________)

        Appeal from the district court of the Fourth Judicial District of the State of
        Idaho, Ada County. Samuel A. Hoagland, District Judge

        The ruling of the district court is affirmed. Costs and attorney fees on appeal
        awarded to the State of Idaho Department of Finance.

        Sean Zarinegar, Phoenix, pro se, for Appellant.

        State of Idaho, Department of Finance, Boise, attorneys for Respondent. Loren
        Messerly argued.
                          _________________________________

BEVAN, Justice

                                   I. NATURE OF THE CASE
      This appeal arises from a civil enforcement action begun by the Idaho Department of
Finance (“Department”) against appellant, Sean Zarinegar, Performance Realty Management,




                                              1
LLC (“PRM”), and other nominal defendants.1 The complaint alleged Zarinegar and PRM
committed securities fraud in violation of Idaho Code sections 30-14-501(2) and 30-14-501(4).
The Department moved for summary judgment. Zarinegar and PRM responded with their own
motion for partial summary judgment and a motion to strike several documents submitted by the
Department in support of its motion for summary judgment. A few days before the district court
was set to hear arguments on the motions, counsel for Zarinegar and PRM moved the district court
for leave to withdraw as counsel of record. At the hearing, the district court preliminary denied the
motion to withdraw, entertained the parties’ arguments, and took all matters under advisement.
        The district court later issued its memorandum decision and order denying, in part,
Zarinegar’s, and PRM’s motions to strike. The district court also denied Zarinegar’s and PRM’s
motion for partial summary judgment. The district court granted summary judgment for the
Department after finding Zarinegar and PRM had misrepresented and omitted material facts in
violation of section 30-14-501(2) and fraudulently diverted investor funds for personal use in
violation of section 30-14-501(4). The district court then granted the motion to withdraw. The
district court entered its final judgment against Zarinegar and PRM on September 30, 2019.
Zarinegar, representing himself pro se, appealed the judgment. Zarinegar argues: (1) the district
court lacked jurisdiction to enter judgment against him; (2) the district court violated his
constitutional right to a jury trial and right to proceed pro se; (3) the district court’s denial of
Zarinegar’s motions to strike as to certain documents was an abuse of discretion; and (4) the district
court erroneously granted summary judgment for the Department. For the reasons discussed
below, we affirm.
                           II. FACTUAL AND PROCEDURAL BACKGROUND
        On July 5, 2007, the Alabama Securities Commission issued a Cease and Desist Order
(“Alabama Order”) against multiple respondents, including Zarinegar. The Alabama Order
encompassed almost twenty pages of factual findings related to an investigation and audit of
Malory Investments, LLC (“Malory”), a company which employed Zarinegar until 2005. The
Alabama Order concluded that the respondents, including Zarinegar, committed multiple securities
violations. Based on these findings, the Alabama Securities Commission ordered respondents,


1
 The complaint listed the following nominal defendants: 1) CBA Capital, Incorporated; 2) Premium Performance
Group, LLC; 3) CORIX BIOSCIENCE, INCORPORATED; 4) KoriZ, LLC; and 5) Kori Kay Zarinegar. The nominal
defendants were later dismissed by stipulation.
                                                     2
including Zarinegar, to immediately cease and desist from offering or selling securities into,
within, or from Alabama.
        The next day, the Kansas Securities Commission also issued a Cease and Desist Order
(“Kansas Order”) against multiple respondents, including Zarinegar. The Kansas Order, like the
Alabama Order, included over twenty pages of factual findings related to an investigation and
audit of Malory. The Kansas Order concluded that the respondents, including Zarinegar, violated
multiple sections of the Kansas Securities Act. Relevant to the actions underlying this case, the
Kansas Order found Zarinegar, in connection with the offer, sale or purchase of securities, had
engaged in multiple misrepresentations. Based on these findings, the Kansas Securities
Commission ordered the respondents, including Zarinegar, to immediately cease and desist from
soliciting offers to buy or making offers to sell securities until certain requirements related to
appropriate registration in Kansas were satisfied.
        The Kansas Order provided that a respondent could contest the order by requesting a
hearing, but Zarinegar waived his right to a hearing by signing a Stipulation for Consent Order,
permitting the Kansas Securities Commission to issue a binding order against him. The Kansas
Securities Commission then issued a Consent Order, ordering Zarinegar to cease and desist from
“soliciting offers to buy or making offers to sell, or effectuating or transacting sales of securities,
or the securities of any other person or issuer, or directly or indirectly aiding and assisting in the
same or attempting to do the same” until certain requirements related to proper registration were
satisfied.
        Despite the Alabama Order, the Kansas Order, the Stipulation for Consent Order, and the
Kansas Consent Order (collectively, “Orders”), Zarinegar continued selling securities. On October
21, 2009, Zarinegar organized PRM as a limited liability company in Arizona. PRM’s Articles of
Organization list Zarinegar as the sole manager of the company and vested all management of
PRM in Zarinegar. On September 3, 2013, American Realty Partners, LLC, (“ARP”) also
organized as a limited liability company in Arizona. ARP’s Articles of Organization list PRM as
the sole manager of the company and vest all management of ARP in PRM.




                                                  3
         In early 2014, Jack Combs, a managing partner of PRM, solicited Idaho resident James
Rees with investment opportunities in ARP.2 Combs introduced the investment to Rees through
ARP’s Private Placement Memorandum (“Memorandum”).3 The Memorandum provided: “[ARP]
was formed . . . to (i) acquire, finance, own, refinance, maintain, improve, develop, construct,
lease, manage, sell, exchange, or otherwise dispose of residential and/or commercial real property
. . . and (ii) engage in such other activities as are reasonably incidental to the foregoing.” ARP’s
Memorandum teems with statements related to operating ARP’s business by acquiring, renovating,
leasing, and managing residential real estate. Rees made his initial investment at that time.
         About a year after Rees’ initial investment, ARP converted to American Housing Income
Trust, Incorporated (“AHIT”), through a Plan of Conversion and Stock Exchange Agreement
approved by the Financial Industry Regulatory Authority.4 The closing of the exchange agreement
led ARP to become a wholly-owned subsidiary of AHIT with PRM continuing to act as its
manager. All units of ARP were automatically exchanged for shares in AHIT. Following the
conversion from ARP to AHIT, a letter was sent to Rees explaining that the conversion would
allow ARP to “capture a larger piece of the ever-growing residential real estate market and to gain
better recognition as a player in this competitive space.” Moreover, publicly filed documents state
AHIT continued “in the business of acquiring and operating residential properties” and retained
ARP’s intention of eventually operating as a Real Estate Investment Trust (“REIT”).5



2
 The background information related to ARP is included to provide how Rees’ investment in PRM came to be;
however, the Department did not launch a civil enforcement action against ARP or its related offerings.
3
  A private placement is “[a] securities offering exempt from registration with the SEC . . . .” SEC, Investor Bulletin:
Private Placements Under Regulation D, INVESTOR.GOV. (Sept. 24, 2014), https://www.investor.gov/introduction-
investing/general-resources/news-alerts/alerts-bulletins/investor-bulletins-31. “In practice, issuers often provide a
document called a private placement memorandum . . . that introduces the investment and discloses information about
the securities offering and the issuer.” Id.
4
  The Securities Exchange Act of 1934 created the Securities and Exchange Commission. The Laws that Govern the
Securities Industry, SEC.GOV, https://www.sec.gov/answers/about-lawsshtml.html#secact1933 (last modified Oct. 1,
2013). “The Act empowers the SEC with broad authority over all aspects of the securities industry.” Id. Thus, the SEC
is responsible for regulating self-regulatory organizations. Id. The Financial Industry Regulatory Authority (“FINRA”)
is a self-regulatory organization “authorized by Congress to protect America’s investors by making sure the broker-
dealer industry operates fairly and honestly.” About FINRA, FINRA.ORG, https://www.finra.org/about (last visited Sept.
4, 2020).
5
 In general, a REIT is a corporation, association, or trust that is subject to and meets the requirements of section 856
of the Internal Revenue Code and is “managed by one or more trustees or directors,” has “beneficial ownership of
which is evidenced by transferable shares, or by transferable certificates of beneficial interest,” which is generally
“taxable as a domestic corporation,” is not a financial institution or an insurance company and has the “beneficial
ownership of which is held by 100 or more persons.” See 26 U.S.C.A. § 856; see also Civil Rights Educ. & Enf’t Ctr.
                                                           4
        PRM’s Memorandum, which PRM later provided to Rees, also provided several
representations, disclaimers, and disclosures about the securities PRM offered. PRM’s
Memorandum provided that PRM’s sole asset was 1,000,000 shares of common stock in AHIT.
That said, the Memorandum explicitly stated in a footnote: “[a]lthough not made a part of any
representation in connection with this Offering, background information related to the relationship
between AHIT, [ARP] and [PRM] are detailed in AHIT’s public disclosures at
www.sec.gov/edgar. . . .”
        As to the business activities of PRM, the Memorandum provided PRM was “devoted to
real estate management, acquisition and investor relations for its related-entities, such as [ARP and
AHIT]. . . .” PRM’s Operating Agreement elaborated on that purpose:
        The business and purpose of [PRM] is to (i) manage, maintain, improve, develop,
        construct, lease, manage, sell, exchange, or otherwise dispose of residential and/or
        commercial real property for the benefit of third-parties, related or not, affiliated or
        not, regardless of location, either directly or indirectly through one or more
        subsidiary entities; (ii) engage in such other activities as are reasonably incidental
        to the forgoing; and (iii) engage in and do any act concerning any or all lawful
        businesses for which limited liability companies may be organized under Arizona
        law[.]
The Operating Agreement vested in Zarinegar, as the sole manager of PRM, the power to “direct,
manage, and control the business of [PRM]” and granted “full and complete authority, power, and
direction to make any and all decisions and to do any and all things that [Zarinegar] deem[ed] to
be reasonably required to accomplish the business and objectives of [PRM].” Although granted
with broad authority to manage PRM, Zarinegar, as manager, was required “[t]o hold and own any
[PRM] real or personal properties in the name of [PRM].”
        By May 2015, Rees’ total investment in ARP amounted to $300,000. Through the
conversion of ARP to AHIT, Rees’ ARP units converted to 172,811 shares of common stock in
AHIT. Rees continued to invest after the conversion and on November 25, 2015, Rees wire
transferred $172,283.03 to PRM’s Wells Fargo account ending in 1692. On December 16, 2015,
unbeknownst to Rees, $175,000 was electronically transferred from PRM’s account to Zarinegar’s
personal Wells Fargo account ending in 3345. The next day, December 17, 2015, the $175,000
was transferred from Zarinegar’s Wells Fargo account to Zarinegar’s Ameritrade account ending


v. Hosp. Props. Tr., 867 F.3d 1093, 1096 (9th Cir. 2017) (“REITs are vehicles for investors to own a fraction of a
group of real estate holdings.”).
                                                        5
in 0250. Zarinegar then made over five hundred debit card transactions from the Ameritrade
account. By February 2016, Rees held 340,011 shares of common stock in AHIT, totaling an
investment of $550,800.03.
       On January 11, 2016, over a month after its initial presence in Idaho, PRM filed its Notice
Filing for Regulation D Rule 505 (“Form D”) with the Department. On January 19, 2016, almost
two years after Rees’ initial investment in ARP and a month after Rees’ investment in PRM, AHIT
filed its “Form S-11/A Registration Statement” (“Form S-11/A”) with the SEC. In that filing,
AHIT disclosed the Orders entered against Zarinegar in Alabama and Kansas.
       In March 2017, AHIT purchased IX Biotechnology, Incorporated, a company focused on
the production of certified organic cannabidiol oil (CBD). IX Biotechnology, Incorporated later
changed its name to Corix Bioscience, Incorporated, (“Corix”). The goal of the purchase was to
become the largest producer of CBD in the United States. As a result, Rees’ 340,011 shares in
AHIT were converted to 340,011 shares in Corix.
       Procedurally, this case arose after PRM filed its Form D with the Department on January
11, 2016. Because of irregularities with the filing, the Department inquired into PRM. That inquiry
eventually became an investigation. Based on its findings, the Department filed a complaint against
Zarinegar, PRM, and the other nominal defendants pursuant to Idaho Code section 30-14-603. The
complaint alleged Zarinegar, as manager of PRM, misrepresented and omitted material facts in
connection with selling securities in violation of Idaho Code section 30-14-501(2). The complaint
also alleged Zarinegar fraudulently diverted investor funds in violation of Idaho Code section 30-
14-501(4). The complaint sought: (1) judgment confirming Zarinegar had violated the Idaho
Uniform Securities Act (“IUSA”), as set forth in Idaho Code section 30-14-101 et seq.; (2) a
permanent injunction to prohibit Zarinegar from engaging in the act of selling or offering securities
in Idaho (3) restitution for Rees in the amount of $550,800.03; and (4) a civil fine of $20,000.
       The Department moved for summary judgment. Zarinegar and PRM responded with a cross
motion for partial-summary judgment on the alleged violation of section 30-14-501(2). In addition,
Zarinegar and PRM moved to strike affidavits submitted by the Department in support of its
motion for summary judgment. Shortly before all motions were set to be heard, counsel for
Zarinegar and PRM filed a motion for leave to withdraw. At the hearing on the motions, the district
court delayed ruling on counsel’s motion for leave to withdraw, heard the parties’ arguments, and
took all matters under advisement. The district court issued its written decision and order on July
                                                 6
7, 2019, ruling: (1) denying in part and granting in part Zarinegar’s motions to strike; (2) granting
summary judgment for the Department; (3) denying Zarinegar’s partial summary judgment
motion; and (4) granting the motion for Zarinegar’s counsel to withdraw.
       After the district court issued its memorandum decision and order, Zarinegar, appearing
pro se, continued to file numerous documents with the court. The Department moved the district
court to enter judgment against Zarinegar and PRM. The district court heard the parties’ arguments
on September 30, 2019. It then entered judgment against Zarinegar and PRM, enjoining them from
issuing, offering or selling securities in Idaho. The court also ordered Zarinegar and PRM to pay
$550,800 to the Department on Rees’ behalf, and imposed $20,000 in civil penalties upon
Zarinegar and PRM. Zarinegar appealed.
                                       III. ISSUES ON APPEAL
1.     Whether the district court had jurisdiction to enter judgment against Zarinegar?
2.     Whether the district court violated Zarinegar’s constitutional right to a jury trial or implied
       right to proceed pro se?
3.     Whether the district court’s denial of some of Zarinegar’s motions to strike was an abuse
       of discretion?
4.     Whether the district court’s grant of summary judgment for the Department was erroneous?
                                    IV. STANDARD OF REVIEW
       The standards of review directly relevant to each argument on appeal will be addressed
below as pertinent to the analysis of those claims.
                                            V. ANALYSIS
       Zarinegar asserts several errors on appeal. First, Zarinegar argues the district court did not
have jurisdiction to enter judgment against him. Second, Zarinegar argues the district court
violated his constitutional right to a jury trial and implied right to proceed pro se. Third, Zarinegar
argues the district court abused its discretion when it failed to grant his motions to strike in their
entireties. Last, Zarinegar argues the district court’s grant of summary judgment for the
Department was erroneous.
A.     The district court had jurisdiction to enter judgment against Zarinegar.
       The district court found Zarinegar violated the IUSA by misrepresenting and omitting
material facts in connection with offering and selling securities and by fraudulently diverting
investor funds for his own personal expenses. As a result, the district court entered judgment
against Zarinegar. Zarinegar argues the district court lacked jurisdiction to enter judgment against
                                                  7
him. He maintains the district court lacked personal jurisdiction because he did not make any
contact with Idaho nor did he waive personal jurisdiction. Zarinegar also argues the district court
lacked subject matter jurisdiction because the proceeding below was criminal in nature and there
was no filing of an information, indictment, or complaint, alleging an offense was committed in
Idaho.
         “The question of the existence of personal jurisdiction over an out-of-state defendant is
one of law, which this Court reviews freely.” Dickinson Frozen Food, Inc. v. J.R. Simplot Co., 164
Idaho 669, 677, 434 P.3d 1275, 1283 (2019) (quoting Knutsen v. Cloud, 142 Idaho 148, 150, 124
P.3d 1024, 1026 (2005)). A party may assert as a defense that the district court lacks personal
jurisdiction. See I.R.C.P. 12(b)(2). However, “[a] party waives any defense listed in subsection
(b)(2) . . . by failing to assert it by motion before filing a responsive pleading or filing any other
motion . . . .” See I.R.C.P. 12(h)(1). “The voluntary appearance of a party or service of any pleading
by the party . . . constitutes a voluntary submission to the personal jurisdiction of the court.”
I.R.C.P. 4.1(a); see also State v. Aguilar, 103 Idaho 578, 580, 651 P.2d 512, 514 (1982) (holding
a defendant consents to the court’s personal jurisdiction when the defendant fails to “object or raise
as an affirmative defense the asserted lack of personal jurisdiction over him as required under
I.R.C.P. . . . 12(h), and participated in the proceeding.”).
         Zarinegar, through his attorneys of record, appeared and answered the allegations the
Department made against him. The attorneys did not file a special appearance to contest
jurisdiction under I.R.C.P. 4.1(b); thus, Zarinegar voluntarily submitted to the district court’s
personal jurisdiction. I.R.C.P. 4.1.(a). In addition, in his answer, Zarinegar listed ten affirmative
defenses, but failed to assert that the district court lacked personal jurisdiction, as would be
required to preserve the defense under I.R.C.P. 12(h)(1). Thus, Zarinegar waived the defense that
the district court lacked personal jurisdiction.
         Zarinegar also submitted to personal jurisdiction in Idaho through multiple filings he
submitted on behalf of PRM. In December 2015, Zarinegar signed a Form D as “president” of
PRM which was filed with the SEC. Form D specifies the issuer, by signing the form, appoints the
security administrator of any state “in which th[e] notice is filed, as its agents for service of process,
and agree[s] that these persons may accept service on its behalf, of any notice, process or pleading
. . .” if an action arises from the sale of securities in that state. In addition, after the first sale of


                                                    8
PRM securities to Rees, PRM submitted its Form D with Idaho. Attached to the filing is Idaho’s
“Form U-2 Uniform Consent to Service of Process.” That form specifies:
       [T]he undersigned does hereby consent that any such action or proceeding against
       it may be commenced in any court of competent jurisdiction and proper venue
       within the States so designated hereunder by service of process upon the officers
       so designated with the same effect as if the undersigned was organized or created
       under the laws of that State and have been served lawfully with process in that
       State.
Zarinegar signed the form as an executive officer of PRM and checked the director of Idaho’s
Department of Finance to be appointed as the designated officer as PRM’s attorney in Idaho for
receipt of service of process. For these reasons, we hold the district court had personal jurisdiction
over Zarinegar.
       As to subject matter jurisdiction, Zarinegar argues the district court lacked subject matter
jurisdiction because the proceeding was criminal and an information or indictment was not filed
against him. This Court also reviews freely whether the court had subject matter jurisdiction. See
Westover v. Idaho Cntys. Risk Mgmt. Program, 164 Idaho 385, 388, 430 P.3d 1284, 1287 (2018)
(“Jurisdictional issues, like [I.R.C.P. 12(b)(1) challenges] are questions of law, over which this
Court exercises free review.”).
       “The district court shall have original jurisdiction in all cases, both at law and in equity.”
IDAHO CONST. art. V, § 20. “This Court has adopted a presumption that courts of general
jurisdiction have subject matter jurisdiction unless a party can show otherwise.” Troupis v.
Summer, 148 Idaho 77, 80, 218 P.3d 1138, 1141 (2009).
       Jurisdiction over the subject matter is the right of the court to exercise judicial
       power over that class of cases; not the particular case before it, but rather the
       abstract power to try a case of the kind of character of the one pending; and not
       whether the particular case is one that presents a cause of action, or under the
       particular facts is triable before the court in which it is pending, because of some of
       the inherent facts that exist and may be developed during trial.
Id. at 79–80, 218 P.3d at 1140–41 (quoting Richardson v. Ruddy, 15 Idaho 488, 494–95, 98 P. 842,
844 (1908)). “Subject matter jurisdiction is a key requirement for the justiciability of a claim and
cannot be waived . . . .” Id. at 79, 218 P.3d at 1140.
       Here, based on its investigation into Zarinegar, the Department believed Zarinegar had
misrepresented or omitted material facts in violation of Idaho Code section 30-14-501(2). The
Department also believed Zarinegar diverted Rees’ investor funds to his own personal use in

                                                  9
violation of Idaho Code section 30-14-501(4). The IUSA grants the Department authority to bring
civil enforcement actions against any person who the Department believes violates securities law
in Idaho. See I.C. § 30-14-603.
        If the administrator believes that a person has engaged, is engaging, or is about to
        engage in an act, practice, or course of business constituting a violation of [the
        IUSA] or that a person has, is, or is about to engage in an act, practice, or course of
        business that materially aids a violation of [the IUSA] . . . the administrator may
        maintain an action in any court of competent jurisdiction to enjoin the act, practice,
        or course of business and to enforce compliance with [the IUSA].
I.C. § 30-14-603(a) (emphasis added). The district court thus had subject matter jurisdiction over
the proceedings brought by the Department against Zarinegar under Idaho Code section 30-14-
603(a). Zarinegar’s claim that the enforcement proceeding was a criminal matter because he was
ordered to pay a civil penalty is baseless.
B.      The district court did not violate Zarinegar’s constitutional rights.
        The district court granted summary judgment for the Department; therefore, the case did
not proceed to trial. As a result, Zarinegar argues the district court violated his constitutional right
to a jury trial. According to Zarinegar, a jury trial is guaranteed whether the case is criminal or
civil. In addition, the district court preliminarily denied Zarinegar’s counsel’s motion to withdraw.
Zarinegar argues the district court’s preliminary denial of counsel’s motion to withdraw violated
his constitutional “right to proceed pro se.” We disagree with both of Zarinegar’s contentions.
        “[C]onstitutional questions . . . are questions of law over which this Court exercises free
review.” Nye v. Katsilometes, 165 Idaho 455, 458, 447 P.3d 903, 906 (2019) (quoting Stuart v.
State, 149 Idaho 35, 40, 232 P.3d 813, 818 (2010)).
                1. A proper grant of summary judgment does not violate a non-moving
                   party’s right to a jury trial.

        In a single paragraph from his thirty-one page brief, Zarinegar argues the district court
violated his right to a jury trial. There, Zarinegar simply restates the Idaho Constitution and asserts
a defendant has a right to a trial by jury no matter if the case is criminal or civil. Zarinegar fails to
support his argument with facts from the case below as to how he was denied this right.
“Regardless of whether an issue is explicitly set forth in the party’s brief as one of the issues on
appeal, if the issue is only mentioned in passing and not supported by any cogent argument or
authority, it cannot be considered by this Court.” Bach v. Bagley, 148 Idaho 784, 790, 229 P.3d


                                                   10
1146, 1152 (2010). We hold Zarinegar’s argument about his right to a jury trial was not sufficiently
argued, which is a basis to dismiss this issue on appeal.
       Even so, the district court did not deprive Zarinegar of his inviolate right to a jury trial.
Zarinegar’s bare assertion in his brief is merely an unsupported attack on the right to summary
judgment under Idaho law. A properly granted summary judgment is not a violation to one’s right
to jury trial under the Idaho Constitution. See McGimpsey v. D&L Ventures, Inc., 165 Idaho 205,
443 P.3d 219 (2019).
       Our discussion in McGimpsey is instructive. There, explaining the intricacies between
Idaho Rules of Civil Procedure 38, 39, and 56, this Court stated:
               Rules . . . 38 and 39 preserve a party’s constitutional right to a jury trial and
       establish the procedures required to request [or] waive a jury trial. Meanwhile
       motions for summary judgment fall under Idaho Rule of Civil Procedure 56, and
       summary judgment must be granted if the movant shows that there is no genuine
       dispute as to any material fact and the movant is entitled to judgment as a matter of
       law. To survive summary judgment, a non-moving party must demonstrate the
       existence of a genuine issue for trial. The burden shifts to the non-moving party to
       show the existence of a genuine issue of material fact. The adverse party must set
       forth specific facts—a mere scintilla of evidence, slight doubt, or conclusory
       assertions are insufficient to raise a genuine issue of material fact precluding
       summary judgment.
McGimpsey, 165 Idaho at 215, 443 P.3d at 229 (internal citations and quotations omitted).
Ultimately, this Court held the district court’s grant of summary judgment for D&L did not violate
McGimpsey’s right to a jury trial because the “district court addressed all of McGimpsey’s claims
in his complaint; there were no remaining issues for a jury trial to address.” Id. at 216, 443 P.3d at
230.
       Here, the Department filed a motion for summary judgment on all of Zarinegar’s alleged
violations of the IUSA. Zarinegar filed a cross motion for partial-summary judgment on the alleged
violation of Idaho Code section 30-14-501(2). The district court heard the parties’ summary
judgment arguments, took the matters under advisement and issued its memorandum order and
decision. The court found the Department had established Zarinegar engaged in securities
violations in Idaho and that Zarinegar failed to raise any genuine dispute as to those violations.
Thus, the district court granted summary judgment for the Department after finding there were no
triable issues left to be decided by a jury and concluding the Department was entitled to summary



                                                  11
judgment as a matter of law. Such a ruling under I.R.C.P. 56 is well within the bounds of
constitutionality.
                2. A party has no constitutional right to proceed pro se in a civil matter; to
                   do so after being represented by counsel, the party must comply with the
                   Idaho Rules of Civil Procedure.

        As to Zarinegar’s argument regarding his implied right to proceed pro se, we hold the
district court did not abuse its discretion in waiting to rule onZarinegar’s counsel’s motion to
withdraw. In criminal prosecutions, the Sixth Amendment provides “the accused shall enjoy the
right . . . to have the assistance of counsel for his defense.” U.S. CONST. amend. VI; see also IDAHO
CONST. art. I, § 13 (“In all criminal prosecutions, the party accused shall have the right to . . .
appear and defend in person and with counsel.”). “Implicit in this protection is also the ‘right to
proceed pro se when [the accused] voluntarily and intelligently elects to do so.’ ” State v. Meyers,
164 Idaho 620, 623, 434 P.3d 224, 227 (2019) (quoting State v. Hoppe, 139 Idaho 871, 874, 88
P.3d 690, 693 (2003)). Even so, the Sixth Amendment does not apply to civil proceedings. See
Ward v. State, 166 Idaho 330, 333, 458 P.3d 199, 202 (2020) (“As civil proceedings, actions for
post-conviction relief do not trigger the Sixth Amendment.”). Thus, “a party to a civil action has
no such Sixth Amendment right. Instead, a party to a civil action who wishes to proceed without
an attorney must comply with the Idaho Rules of Civil Procedure.” Id.
        Idaho Rule of Civil Procedure 11.3 provides the specific route by which a party, once
represented by counsel, may proceed without an attorney. See Ward, 166 Idaho at 333, 458 P.3d
at 202. Relevant here, a party may proceed without counsel if the party’s counsel withdraws under
I.R.C.P. 11.3(b). Id.
        To withdraw from an action, except by substitution, an attorney must first obtain
        leave of the court. The attorney seeking to withdraw must file a motion with the
        court and set the matter for hearing, and must provide notice to all parties, including
        the party the withdrawing attorney represents in the proceeding. . . .
        I.R.C.P. 11.3(b)(1).
        “By written order the court may grant leave to withdraw for good cause and upon such
conditions or sanctions as will prevent delay or prejudice to the parties.” I.R.C.P. 11.3(b)(2)
(emphasis added). The process of withdrawal must follow the requirements of the Rule. See Nunez
v. Johnson, 163 Idaho 692, 695, 417 P.3d 1018, 1021 (Ct. App. 2018) (“An attorney may withdraw
from an action but only by strict compliance with the requirements of I.R.C.P. 11.3.”). Because


                                                  12
the rule provides a court may grant leave to withdraw, withdrawal of an attorney is reviewed for
an abuse of discretion. See Idaho Workers Comp. Bd., 167 Idaho 13, 24, 467 P.3d 377, 388 (2020).
        Thus, the Sixth Amendment right to counsel, and implied right to proceed pro se, does not
apply here because this was a civil enforcement action. The issue is limited to whether the district
court abused its discretion in waiting to rule on Zarinegar’s counsel’s motion to withdraw. On
August 30, 2018, Joshua Leonard of Brian Webb Legal filed a notice of appearance stating he
represented Zarinegar, PRM, and other nominal defendants in the proceedings. On May 14, 2019,
seven days before the pretrial conference and the date for hearing the dispositive motions, counsel
moved for leave to withdraw – listing a significant breakdown of the attorney-client relationship
as the cause. At the pretrial conference, the district court summarily noted: “we’re here on several
motions. Plaintiff’s motion for summary judgment, defendant’s motion for Summary Judgment
and defendant’s Motion to Strike several different affidavits, plaintiff’s motion to partially strike
defendant’s declaration and, finally, a motion by defense counsel for leave to withdraw as counsel
of record.” The district court entertained the parties’ arguments on the motion to withdraw, as well
as Zarinegar’s own comments. The court then explained: “given that I have concerns about this
defendant’s mental capacity and competency to proceed in this matter, I’m not going to grant the
motion without further psychiatric or psychological evaluation demonstrating to me that he’s at
least mentally competent to proceed.” After further discussion about whether the court should
proceed on the motions for summary judgment, the court stated:
       [U]ltimately it’s my decision and it’s a discretionary matter left with the court that
       I can use, but, again, I have questions as to [Zarinegar’s] competency to proceed in
       this matter if I do let [counsel] out, and the State makes a good argument that this
       appears to be interposed to just obstruct and delay these proceedings.
               In other words, when you try to fire your lawyer on the eve essentially of a
       hearing that could ultimately dispose of all matters, that looks obstructionistic. But
       my major concern at this point in time is how this matter is going forward if I do
       let them out, and right now I’m inclined not to do that. Although, truth is, I walked
       in the door thinking that that was probably the easiest thing to do, but your
       responses have caused me great concern.
       ....
               I think that so long as we have competent counsel representing the
       defendants, I’m going to hear the summary judgment arguments today. I’m going
       to take the matter under advisement, and then I’ll also take the motion for leave to
       withdraw under advisement.
       ....
               But seems like all the work has been done and I think it’s best to hear it now
       while we have competent counsel who’s able to do so. Recognizing, [Zarinegar’s
                                                  13
           counsel], I’m not ignorant of the fact this puts you into something of a difficult
           situation if your client wants to fire you, but the judge won’t let you off. That puts
           you in a difficult position.
                    But once again, you have filed your counter motion and your various
           motions to strike. I think we ought to just get those heard while we’re sitting here
           [at] the table.

           Thus, finding substantial work had been completed by the attorneys of record, coupled with
the court’s reasonable concerns about Zarinegar’s competency to represent himself on the motions
before the court, the court exercised its discretion and delayed ruling on counsel’s motion to
withdraw. The district court also expressed its concerns about the potential delay6 tactic involved
in Zarinegar’s eleventh-hour request to fire his attorney. Rule 11.3(b) plainly grants the court the
discretion to consider such matters in deciding when and whether to allow an attorney to withdraw.
           We find no abuse of discretion here. The district court’s decision was grounded in the
legitimate interests of expediency, avoiding delay, and protecting Zarinegar at a critical moment
in the case. Such parameters undergird a trial court’s discretion in making such decisions under
I.R.C.P. 11.3(b)(1). Even more, the court ultimately granted the motion for leave to withdraw. Any
prejudice that Zarinegar might now claim was cured by the district court’s ultimate granting of
Zarinegar’s counsel’s motion for leave to withdraw, permitting Zarinegar the right to proceed in
the litigation, pro se.
C.         The district court’s partial denial of Zarinegar’s motions to strike was not an abuse
           of discretion.
           Zarinegar moved to strike several documents submitted by the Department in support of
its motions for summary judgment. Relevant to this appeal, Zarinegar moved to strike Exhibits I
through M, (all the Orders and a Notice of Hearing issued by the Illinois Securities Commission),7
as well as Exhibits N through BB, (the financial records of Zarinegar and PRM). Zarinegar argued
the exhibits lacked foundation and contained inadmissible hearsay. The district court denied
Zarinegar’s motion to strike Exhibits I through L finding they were admissible under the public
records exception to the hearsay rule. I.R.E. 803(8). The court also denied Zarinegar’s motion to




6
 Had the district court immediately granted counsel’s motion to withdraw, Zarinegar would have been the recipient
of an automatic stay of no less than twenty-one days as required by I.R.C.P. 11.3(c)(2).
7
    The Department voluntarily withdrew Exhibit M, the Illinois Notice of Hearing.
                                                          14
strike Exhibits N through BB finding they were admissible under the business records exception
to the hearsay rule. I.R.E. 803(6).
       On appeal, Zarinegar argues the district court abused its discretion by denying his motion
to strike the Orders and the financial records. Zarinegar argues the district court erroneously took
judicial notice of the Orders. Zarinegar also argues the Orders were untrue, rendering them void,
and inadmissible because “he never received any notice or he would have replied.” Finally,
Zarinegar argues the business record exception does not apply to the financial records.
       The “trial court has the discretion to decide whether an affidavit offered in support of or
opposition to a motion for summary judgment is admissible under Rule 56[(c)(4)].” Est. of Ekic v.
Geico Indem. Co., 163 Idaho 895, 898, 422 P.3d 1101, 1104 (2018). Thus, “[t]his Court reviews
challenges to a trial court’s evidentiary rulings under the abuse of discretion standard.” Perry v.
Magic Valley Reg’l Med. Ctr., 134 Idaho 46, 50, 995 P.2d 816, 820 (2000). When this Court
reviews an alleged abuse of discretion, it asks whether the trial court “(1) correctly perceived the
issue as one of discretion; (2) acted within the outer boundaries of its discretion; (3) acted
consistently with the legal standards applicable to the specific choices available to it; and (4)
reached its decision by the exercise of reason.” Lunneborg v. My Fun Life, 163 Idaho 856, 863,
421 P.3d 187, 194 (2018).
       Idaho Rule of Civil Procedure 56 governs the admissibility of supporting and opposing
affidavits on motions for summary judgment. Rule 56(c)(4) provides:
       An affidavit used to support or oppose a motion must be made on personal
       knowledge, set out facts that would be admissible in evidence, and show that the
       affiant or declarant is competent to testify on the matters stated. Sworn or certified
       copies of all papers or parts of papers referred to in an affidavit must be attached to
       or served with the affidavit. The court may permit affidavits to be supplemented or
       opposed by depositions, answers to interrogatories, or further affidavits.
(Emphasis added). The requirements set forth in I.R.C.P. 56(c)(4) “are not satisfied by an affidavit
that is conclusory, based on hearsay, and not supported by personal knowledge.” Portfolio
Recovery Assocs., LLC v. MacDonald, 162 Idaho 228, 231, 395 P.3d 1261, 1264 (2017).
       1. The Orders.
       “This Court will not consider issues raised for the first time on appeal.” State v. Garcia-
Rodriguez, 162 Idaho 271, 275, 396 P.3d 700, 704 (2017) (quoting Mickelsen Const., Inc. v.
Horrocks, 154 Idaho 396, 405, 299 P.3d 203, 212 (2013)). “[A]ppellate court review is limited to


                                                 15
the evidence, theories and arguments that were presented below.” Id. (quoting Nelson v. Nelson,
144 Idaho 710, 714, 170 P.3d 375, 379 (2007)).
       Zarinegar argues in his briefing that the district court’s analysis of the Orders was
erroneous because “what the court did was attempt to take judicial notice of those [O]rders.”
Zarinegar also argues the Orders are untrue and he was not provided adequate notice of them. A
review of the record quickly dispels Zarinegar’s arguments on the Orders because at no time below
did the district court take judicial notice of the Orders, nor did Zarinegar argue the Orders were
untrue or that he had no notice of them. Instead, Zarinegar argued the Orders were inadmissible
because they lacked foundation and did not satisfy the public records exception to the rule against
hearsay. The district court was unpersuaded and found the Orders were admissible because they
were self-authenticating and satisfied the public records exception. I.R.E. 803(8). Thus, we decline
to consider Zarinegar’s appellate argument as to the Orders because the issues raised on appeal are
not based on the same theories raised below. See Garcia-Rodriguez, 162 Idaho at 275, 396 P.3d at
704.
       In any event, the Orders are admissible under the public records exception to the rule
against hearsay. The “Idaho Rules of Evidence allow for the admission of public records as an
exception to the hearsay rule.” Navarro v. Yonkers, 144 Idaho 882, 886, 173 P.3d 1141, 1145
(2007) (citing I.R.E. 803(8)). I.R.E. 803(8) provides a statement is of public record if:
       (A) it sets out:
               i. the office’s regularly recorded and regularly conducted activities; or
               ii. a matter observed while under a legal duty to report, or factual findings
               resulting from an investigation conducted under legal authority, but not
               included:
                    (a) a statement or factual finding offered by the public office in a case
                    in which it is a party; or
                    (b) an investigative report by law enforcement personnel or a public
                    office’s factual finding resulting from a special investigation of a
                    particular complaint, case, or incident, except when offered by an
                    accused in a criminal case; and
       (B) the opponent does not show that the source of information or other
       circumstances indicate a lack of trustworthiness.
Public records that bear a state seal and are signed are self-authenticating. I.R.E. 902(1).
Additionally, certified copies of public records are self-authenticating. I.R.E. 902(4). Thus, these
records “require no extrinsic evidence of authenticity in order to be admitted.” I.R.E. 902.


                                                 16
       Exhibit I, the Alabama Order, bears the state seal of Alabama. In addition, Exhibit I is
signed by the director of the Alabama Securities Commission. Thus, Exhibit I is self-authenticating
under I.R.E. 902(1).
       Exhibit J, the Kansas Order, bears the state seal of Kansas. In addition, a commissioner of
the Kansas Securities Commission signed Exhibit J. The Department also provided a certified copy
of the Kansas Cease and Desist Order later. Thus, Exhibit J is self-authenticating under I.R.E.
902(1) and 902(4).
       Exhibit K, the Kansas Stipulation for Consent Order, does not include the Kansas state
seal. However, the Department later provided a certified copy of the stipulation that both Zarinegar
and an officer with the Kansas Securities Commission signed. Thus, Exhibit K is self-
authenticating under I.R.E. 902(4).
       Exhibit L, the Kansas Consent Order, bears the state seal of Kansas. In addition, a
commissioner with the Kansas Securities Commission signed Exhibit L. The Department later
provided a certified copy of the Kansas Consent Order as well. Thus, Exhibit L is self-
authenticating under I.R.E. 902(1) and 902(4).
       Last, the Orders set forth factual findings resulting from an investigation conducted under
legal authority. Zarinegar failed to show that the source of information revealed a lack of
trustworthiness aside from his conclusory statements that the Orders were untrue. His claim of
lack of notice is also unsupported by the record. Thus, the district court did not abuse its discretion
by admitting the Orders under the public records exception to the rule against hearsay.
       2. The financial statements of Zarinegar and PRM.
       “This Court will not search the record for error. We do not presume error on appeal; the
party alleging error has the burden of showing it in the record.” Garcia-Rodriguez, 162 Idaho at
276, 396 P.3d at 705 (quoting Miller v. Callear, 140 Idaho 213, 218, 91 P.3d 1117, 1122 (2004)).
Therefore, this Court will not consider issues unsupported by argument and authority in a party’s
opening brief. See AgStar Fin. Servs., ACA v. Nw. Sand & Gravel, Inc., 161 Idaho 801, 815, 391
P.3d 1271, 1285 (2017). “Regardless of whether an issue is explicitly set forth in the party’s brief
as one of the issues on appeal, if the issue is only mentioned in passing and not supported by any
cogent argument or authority, it cannot be considered by this Court.” Bach v. Bagley, 148 Idaho
784, 790, 229 P3d 1146, 1152 (2010). “A party waives an issue cited on appeal if either authority


                                                  17
or argument is lacking, not just if both are lacking.” AgStar Fin. Servs., 161 Idaho at 816, 391 P.3d
at 1286.
       The three pages of Zarinegar’s brief dedicated to the district court’s denial of his motion to
strike the financial records submitted by the Department are supported by legal authority.
However, that authority is unsupported by citations to the record demonstrating how the district
court erred below. Zarinegar argues the district court abused its discretion by admitting his
financial records and the financial records of PRM because “there is an inadequate foundation for
the information provided.” Zarinegar then argues:
                 There is nothing to indicate any knowledge of the accuracy and reliability
       of the computer system, how the information gets into the computer, and how the
       purported certifying witness would have any idea if the information was correct.
                 Not only is the affidavit insufficient as a business record, but the affidavit
       itself is hearsay and should be deemed inadmissible. The affidavit merely describes
       what certain records allegedly reflect about the information of Mr. MacDonald,
       without attaching copies of the actual records from his account. This is the epitome
       of hearsay.
We are unsure where this block quote came from, but it has nothing to do with this case. There is
no Mr. MacDonald here, nor was any affidavit of Mr. MacDonald ever filed in this case. The
argument is specific to a single affidavit “signed on April 7, 2014,” despite fifteen documents and
over two hundred pages being admitted containing financial records of Zarinegar and PRM. There
is no affidavit in the record signed on April 7, 2014. The record does include a letter dated April
7, 2014, from Combs, managing partner of PRM. Still, that letter was not the subject of Zarinegar’s
motion to strike below, nor is it related to financial records of Zarinegar or PRM. Zarinegar’s
argument regarding the financial records is, at best, a recitation of applicable law with no attempt
to apply that law to the facts here.
       Notwithstanding the shortcomings noted above, we understand the essence of Zarinegar’s
arguments on appeal and decline to dismiss this argument for lack of argument or authority.
Nevertheless, we affirm the district court’s admission of the financial statements under the
business records exception to the rule against hearsay.
       Idaho Rule of Evidence 803(6) provides in relevant part:
       The following are not excluded by the rule against hearsay, regardless of whether
       the declarant is available as a witness:
       ...
       (6) Records of a Regularly Conducted Activity. A record of an act, event,
       condition, opinion, diagnosis if:
                                                18
               (A) the record was made at or near the time by—or from information
               transmitted by—someone with knowledge;
               (B) the record was kept in the course of a regularly conducted activity of a
               business, organization, occupation, or calling, whether or not for profit;
               (C) making the record was a regular practice of that activity;
               (D) all these conditions are shown by the testimony of the custodian or
               another qualified witness, or by a certification that complies with Rule
               902(11) or (12); and
               (E) the opponent does not show that the source of information of the method
               or circumstances of preparation indicate a lack of trustworthiness.
“[T]he general requirement for admission under I.R.E. 803(6) is that the document be ‘produced
in the ordinary course of business, at or near the time of occurrence and not in anticipation of
trial.’” State v. Cunningham, 164 Idaho 759, 764, 435 P.3d 539, 544 (2019) (quoting Portfolio
Recovery Assocs., 162 Idaho at 233, 395 P.3d at 1266). “These foundational requirements ‘supply
the degree of trustworthiness necessary to justify an exception to the rule against hearsay.’” Id.
(quoting Hurtado v. Land O’Lakes, Inc., 147 Idaho 813, 815, 215 P.3d 533, 535 (2009)). A
business record can be in any format including statements based on electronic information. See
Portfolio Recovery Assocs., 162 Idaho at 233, 395 P.3d at 1266.
        Moreover, under the Idaho Rules of Evidence, records of a regularly conducted business
activity are self-authenticating if
        [t]he original or a copy of a domestic record that meets the requirements of Rule
        803(6)(A)-(C) [the business record exception], as shown by a certification of the
        custodian or another qualified person. As used in this subsection, “certification”
        means a written declaration signed in a matter that, if falsely made, would subject
        the maker to a criminal penalty in the jurisdiction where the certification is signed.
        ...
I.R.E. 902(11).
        Exhibits N through Z contain the financial records of Zarinegar and PRM obtained from
Wells Fargo Bank. To adhere to the requirements of I.R.E. 902(11), the Department submitted a
“Business Records Declaration” of Krista Yu, an employee of Wells Fargo. Yu’s declaration
provided that she was a “duly authorized and qualified witness to certify the authenticity” of the
Wells Fargo financial records. The records “[w]ere prepared . . . in the ordinary course of business
at or near the time of the acts . . . described in the records” and “[i]t was in the ordinary course of
business for [Yu] . . . with knowledge of the act . . . to make the record or transmit the information
therein to be included in such record.” The declaration was also signed by Yu under penalty of
perjury under the laws of Idaho. Zarinegar also failed to show that the documents’ method or
                                                  19
circumstances of preparation were untrustworthy aside from conclusory statements attacking the
computer system that generated the financial records. Thus, the exhibits containing financial
records obtained from Wells Fargo were self-authenticating under I.R.E. 902(11). Adequate
foundation was provided. The records were properly found admissible under I.R.E. 803(6).
       Exhibits AA and BB contain the financial records of Zarinegar obtained from Ameritrade.
After Zarinegar moved to strike the exhibits, the Department provided a supplemental affidavit to
cure any deficiencies raised. See I.R.C.P. 56(c)(4) (“The court may permit affidavits to be
supplemented . . . .”). The supplemental affidavit included the “Declaration of Patrick J. Rowley
Certifying Records of Regularly Conducted Business Activity.” Under penalty of perjury, Rowley,
an employee of Ameritrade who was authorized and qualified to make the declaration, explained:
       I further certify that the documents provided on February 10, 2017, identified under
       TDA#123815 are true copies of records that were:
           (a) made at or near the time of the occurrence of the matters set forth therein,
               by, or from information transmitted by, a person with knowledge of those
               matters;
           (b) kept in the course of regularly conducted business activity; and
           (c) made by the regularly conducted business activity as a regular practice.
Again, Zarinegar failed to show that the records’ method or circumstances of preparation were
untrustworthy. Thus, the exhibits containing financial records obtained from Ameritrade were self-
authenticating under I.R.E. 902(11) and admissible under I.R.E. 803(6). For these reasons, we hold
the district court did not abuse its discretion in denying Zarinegar’s motions to strike as to these
documents.
D.     The district court did not err in granting summary judgment to the Department.
       The district court granted summary judgment for the Department after finding Zarinegar
violated Idaho Code sections 30-14-501(2) and 30-14-501(4). Zarinegar maintains there was no
violation of Idaho Code section 30-14-501(2) because Rees knew of the Alabama and Kansas
Orders through AHIT’s public filings. Zarinegar also argues no misrepresentations were made to
Rees regarding transfer of investment funds to Zarinegar’s personal accounts or conversion of the
real estate investment to an investment in a cannabis operation. Zarinegar maintains PRM’s
materials gave Zarinegar, as manager, wide discretion in conducting the activities of the business.
Lastly, Zarinegar argues there was no evidence that he diverted investor money for his own
personal expenses in violation of Idaho Code section 3-14-501(4).


                                                20
       This Court “uses the same standard properly employed by the district court originally ruling
on the motion” when reviewing a district court’s grant of summary judgment. Ciccarello v. Davies,
166 Idaho 153, 158, 456 P.3d 519, 524 (2019) (quoting Lanham v. Fleenor, 164 Idaho 355, 358,
429 P.3d 1231, 1234 (2018)).
       The court must grant summary judgment if the movant shows that there is no
       genuine dispute as to any material fact and the movant is entitled to judgment as a
       matter of law. All disputed facts are to be construed liberally in favor of the non-
       moving party, and all reasonable inferences that can be drawn from the record are
       to be drawn in favor of the non-moving party. In order to survive a motion for
       summary judgment, the non-moving party must make a showing sufficient to
       establish the existence of an element essential to that party’s case on which that
       party will bear the burden of proof at trial.
Id. at 128–29, 456 P.3d at 524–25 (internal citations and quotations omitted).
       1. Zarinegar failed to genuinely dispute that he omitted and misrepresented material
          facts in violation of Idaho Code section 30-14-501(2).
       The district court found the Department satisfied its burden in showing Zarinegar
committed multiple instances of securities fraud under Idaho Code section 30-14-501(2). The
district court reviewed Zarinegar’s supporting evidence to determine whether he could “establish
the existence of a genuine issue of material fact that he did not commit securities fraud, i.e., that
he did not make any untrue statements of material fact, omit any material facts in connection with
the offerings and sales of [PRM] securities . . . .” State v. Shama Res. Ltd. P’ship, 127 Idaho 267,
273, 899 P.2d 977, 983 (1995). Ultimately, the district court found no genuine issue of material
fact that “[Zarinegar] violated Idaho Code [section] 30-14-501(2) by failing to disclose the
[Orders], omitting or misrepresenting that the investment funds could be transferred from PRM to
Zarinegar, and omitting or misrepresenting that the real estate investment could be transferred to
a cannabis enterprise.”
       The IUSA prohibits fraud. See I.C. § 30-14-501. Section 30-14-501(2) provides it is
unlawful for a person in connection with the offer or sale of a security to “make an untrue statement
of a material fact or to omit to state a material fact necessary in order to make the statements made,
in light of the circumstances under which they were made, not misleading[.]” The burden of proof
thus requires two elements: (1) the person made an untrue statement or omitted a fact; and (2) such
statement or omission was material.
       “The question of materiality, it is universally agreed, is an objective one, involving the
significance of an omitted or misrepresented fact to a reasonable investor.” TSC Indus., Inc. v.
                                                 21
Northway, Inc., 426 U.S. 438, 445 (1976). “An omitted fact is material if there is a substantial
likelihood that a reasonable shareholder would consider it important in deciding how to vote.” Id.
at 449. This standard focuses on whether the fact “would have assumed actual significance in the
deliberations of the reasonable shareholder” or, in other words, “there must be a substantial
likelihood that the disclosure of the omitted fact would have been viewed by the reasonable
investor as having significantly altered the ‘total mix’ or information made available.” Id. “[I]ntent
is not an element of securities fraud. . . .” Shama, 127 Idaho at 272, 899 P.2d at 982.
            a.   Zarinegar failed to establish an issue of material fact that the Orders were not
                 material and that he omitted the Orders in violation of Idaho Code section 30-
                 14-501(2).
       On appeal, Zarinegar argues that he did not omit material facts in that he disclosed the
Orders in AHIT’s Form S-11/A. He also contends that Rees, who at the time he subscribed to PRM
was already a shareholder in AHIT, had notice of the Orders included in the Form S-11/A and
other publicly filed documents. Zarinegar also contends that these omissions, if any, were not
material.
       Addressing materiality first, Zarinegar’s inclusion of the Orders in AHIT’s Form S-11/A
is a key admission that Zarinegar knew the Orders were material. Other jurisdictions have held
that the omission of administrative orders from a Memorandum by someone selling securities is
material as a matter of law. See SEC v. Merch. Cap., LLC, 483 F.3d 747, 771 (11th Cir. 2007)
(“The existence of a state cease and desist order against identical instruments is clearly relevant to
a reasonable investor, who is naturally interested in whether management is following the law in
marketing the securities.”); United States v. Bessesen, 433 F.2d 861, 864 (8th Cir. 1970) (holding
a defendant concealed a material fact by failing to disclose the existence of a cease and desist
order); S.E.C. v. Levine, 671 F. Supp. 2d 14, 27–28 (D. D.C. 2009) (“It cannot be disputed that a
reasonable investor would want to know whether the person they are sending their money to in
order to purchase a stock has been previously found to have violated the securities law.”). We
adopt this rationale and hold that Zarinegar’s omission of the Orders was material as a matter of
law.
       As to Zarinegar’s omission of the Orders in PRM’s Memorandum, the footnote in the
Memorandum is an insufficient disclosure. It is undisputed that PRM’s Memorandum made no
disclosure of the Orders. The closest the Memorandum came to disclosing the Orders was a
footnote providing:
                                                 22
       Although not made a part of any representation in connection with this Offering,
       background information related to the relationship between AHIT, [ARP] and
       [PRM] are detailed in AHIT’s public disclosures at www.secqov/edgar.
       Furthermore, audited financials outlining the value of the 1,000,000 shares of AHIT
       stock owned by [PRM] are set forth therein.
Not only does PRM’s Memorandum fail to disclose the Orders, the Memorandum explicitly
disclaims the relevancy of AHIT’s publicly filed documents to PRM’s securities offering.
Essentially, Zarinegar failed to disclose the Orders in PRM’s Memorandum and then blamed Rees
for failing to discover the Orders on his own. Such an argument violates the policy underpinning
the IUSA. The maxim of caveat emptor is inapplicable in these cases. See Basic, Inc. v. Levinson,
485 U.S. 224, 234 (1988) (“We have recognized time and again, a ‘fundamental purpose’ of the
various Securities Acts, ‘was to substitute a philosophy of full disclosure for the philosophy of
caveat emptor and thus to achieve a high standard of business ethics in the securities industry.’ ”).
For these reasons, we hold the district court correctly ruled the Orders were material and that
Zarinegar failed to disclose the Orders in violation of Idaho Code section 30-14-501(2).
           b.      Zarinegar failed to raise a genuine issue of material fact that supported his
                   personal use of PRM’s funds.
       Information related to how an investor’s property is held with a company is material. See
SEC v. Riel, 282 F. Supp. 3d 499, 520 (D. N.D.N.Y. 2017) (“No reasonable investor would have
invested . . . had he or she known . . . [the defendant] would use most of the investment funds for
personal expenses.”). Thus, omission of information about the transfer of investor funds from
PRM’s account to Zarinegar’s personal accounts is material.
       As to the failure to disclose such information, Zarinegar relies on the authority granted to
him as manager to transfer funds. He maintains these powers were adequately disclosed through
PRM’s Memorandum. But these powers explicitly required that Zarinegar, as manager, was to
“hold and own any [PRM] real or personal properties in the name of the [PRM].” It is undisputed
that Zarinegar transferred $175,000 of investor funds from PRM’s account to Zarinegar’s personal
accounts, some of which included the $172,283 Rees had invested. Thus, some of the property,
which was to be held at all times in the name of PRM, was not held as required. Therefore, the
district court did not err in granting summary judgment for the Department because Zarinegar
failed to genuinely dispute that he violated Idaho Code section 30-14-501(2) by misrepresenting
that all investment funds of Rees would always be held in PRM’s name.


                                                 23
           c.      Zarinegar failed to dispute the fact that the investment in real estate could be
                   converted to an investment in a cannabis operation was material and that
                   Zarinegar misrepresented such information in violation of Idaho Code section
                   30-14-501(2).
       Misrepresentations regarding the use of investors’ funds are material. See SEC v. Research
Automation Corp., 585 F.2d 31, 35 (2d Cir. 1978) (explaining that an appellant’s misleading
statements were material because “[w]hat reasonable investor would not wish to know that the
money raised by stock sales would not be used for working capital but be diverted to [a company’s]
officers?”); see also SEC v. Lottonet Operating Corp., No. 17-21033-CIV, 2017 WL 6949289, at
*1, *13 (D. S.D. Fla. Mar. 31, 2017) (stating misrepresentations regarding the use of investor funds
are material, citing numerous cases in support and ultimately holding that “[a]ny reasonable
investor would want to know how [d]efendants were really using investor funds . . . .”).
       As to whether that information was disclosed, Zarinegar again relies on the powers vested
in management to make any and all decisions related to the business activities of PRM provided
in PRM’s Memorandum. That disclosure provides:
       The Manager shall direct, manage, and control the business of [PRM] to the best of
       its ability and shall have full and complete authority, power, and discretion to make
       any and all decisions and to do any and all things that the Manager deems to be
       reasonably required to accomplish the business and objectives of [PRM] in
       performing its duties under this Agreement.
But the materials provided to Rees all explained ARP and PRM’s business was in real estate
investments. ARP’s Memorandum provides that ARP’s operation of business was to acquire,
renovate, lease, and manage single-family residential properties. Similarly, PRM’s Memorandum
stated that the investments were solely for real estate investments. As PRM’s operating agreement
provides, “[t]he business and purpose of [PRM] is to (i) manage, maintain, improve, develop,
construct, lease, manage, sell, exchange, or otherwise dispose of residential and/or commercial
real property . . . . [and] (ii) engage in such other activities as are reasonably incidental to the
forgoing[.]” Thus, what was disclosed to Rees about how his investment was to be used was that
all investment funds were to be contributed toward acquiring real estate and the incidental costs
associated with maintaining real estate investments. The materials provided by ARP and PRM
require that even if management could convert investor funds in its own discretion, management
was still required to do so in a way that furthered the objectives of the business, which, through its
materials, was and had always been, real estate investments. Thus, the district court did not err in

                                                 24
granting summary judgment for the Department because Zarinegar failed to genuinely dispute that
he violated Idaho Code section 30-14-501(2) by misrepresenting that Rees’ investment in real
estate could be converted to an investment in a cannabis operation.
       2. The district court’s grant of summary judgment for the Department on Idaho
          Code section 30-14-501(4) was not erroneous because Zarinegar failed to
          genuinely dispute that he diverted investor money for his own personal use.
       The district court found it undisputed that Zarinegar transferred Rees’ investment money
from PRM’s business account to Zarinegar’s personal bank account. The district court also found
Zarinegar used some of that money for personal expenses like haircuts, pest services, and car
washes. Thus, the district court held there was no genuine dispute of material fact that Zarinegar
diverted investor money for his own personal use in violation of Idaho Code section 30-14-501(4).
Zarinegar, relying on the common law claim of conversion, argues the district court erred because
he did not obtain the funds wrongfully and Rees did not own or possess the property at the time of
the purported conversion. Zarinegar also argues no evidence exists that funds were used on
personal expenses.
       Idaho Code section 30-14-501(4) provides it is unlawful for a person in connection with
the offer or sale of securities “[t]o divert investor money to the personal use of the issuer, offeror
or seller . . . without specifically disclosing that use before receiving the investor’s money.” “[I]t
is sufficient that the person engage in those enumerated activities, in connection with the offer,
sale, or purchase of a security, to commit securities fraud under the relevant portions of the Idaho
Securities Act.” Shama, 127 Idaho at 272, 899 P.2d at 982.
       First, Rees testified he was not told that his investment could be used for the personal
expenses of PRM’s management. In addition, PRM’s operating agreement provided that all
company property, i.e., investment funds, was to be kept in the name of PRM and not in the name
of any manager. Despite this provision, Zarinegar transferred $175,000 of funds from PRM’s
business account to his personal Wells Fargo account on December 16, 2015, some of which
included Rees’ investment of $172,283. The $175,000 was then transferred to Zarinegar’s personal
Ameritrade account. Before that transfer, the Ameritrade account held only $759.52. The
Ameritrade statements disclose multiple purchases totaling around $60,000 for activities related
to the personal expenses of Zarinegar including, but not limited to, haircuts, carwashes, and food
expenditures. Thus, the district court did not err in finding Zarinegar failed to genuinely dispute


                                                 25
that he diverted investor money for his personal use without specifically disclosing that use before
receiving Rees’ investment money in violation of Idaho Code section 30-14-501(4).
                                            VI. SANCTIONS
        Idaho Appellate Rule 11.2 requires “[a] party who is not represented by an attorney [to]
sign the . . . brief [submitted to this Court] and state the party’s address.” I.A.R. 11.2(a).
        The signature of an attorney or party constitutes a certificate that the attorney or
        party has read the notice of appeal, petition, motion, brief or other document; that
        to the best of the signer’s knowledge, information, and belief after reasonable
        inquiry it is well grounded in fact and is warranted by existing law or a good faith
        argument for the extension, modification, or reversal of existing law, and that it is
        not interposed for any improper purpose, such as to harass or to cause unnecessary
        delay or needless increase in the cost of litigation.
Id. This Court, on its own initiative, “shall impose upon the person who signed [a brief] . . . an
appropriate sanction, which may include an order to pay to the other party or parties the amount
of the reasonable expenses incurred because of the filing of the . . . brief . . . including a reasonable
attorney’s fee” where this Court finds a brief is signed in violation of I.A.R. 11.2. Id. “[A]ttorney
fees can be awarded as sanctions when a party or attorney violates either (a) the frivolous filings
clause or (b) the improper purpose clause.” Hartgrave v. City of Twin Falls, 163 Idaho 347, 357,
413 P.3d 747, 757 (2018).
        This Court has “previously interpreted the frivolous filings clause to apply under the same
circumstances that warrant awards under Idaho Code section 12-121.” Bergeman v. Select
Portfolio Serv., 164 Idaho 498, 503, 432 P.3d 47, 52 (2018). Courts “may award reasonable
attorney’s fees to the prevailing party or parties when the judge finds that the case was brought,
pursued or defended frivolously, unreasonably or without foundation.” I.C. § 12-121. Briefs
unsupported by legal authority or citation to the record have been considered frivolous by this
Court. See Haight v. Idaho Dep’t of Transp., 163 Idaho 383, 393, 414 P.3d 205, 215 (2018)
(holding an appeal was frivolous because appellant’s claims “contain[ed] little in the way of legal
argument of authority.”); see also Sprinkler Irrigation Co., Inc. v. John Deere Ins. Co., Inc., 139
Idaho 691, 698, 85 P.3d 667, 674 (2004) (holding sanctions were proper when attorney’s brief was
“virtually void of any citation to the transcript and record relied upon” and thus “failed to conduct
a reasonable inquiry that the appeal be well grounded in fact and warranted by existing law as
required” by the appellate rules).


                                                   26
       Although we proceed with the imposition of sanctions guardedly, we find sanctions
warranted here. Zarinegar submitted briefing to this Court that was significantly astray of the
arguments made below and lacked any meaningful reference to the record. Thus, we order
Zarinegar to pay to the Department the amount of the reasonable expenses incurred in responding
to the frivolous filing of Zarinegar’s appellate brief. See I.A.R. 11.2(a).
                                         VII. CONCLUSION
       For these reasons, we affirm the district court.
       Chief Justice BURDICK, Justices BRODY, STEGNER and MOELLER, CONCUR.




                                                  27